DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 objected to because of the following informalities:  claim 9 recites the phrase “a DC-DC converted”. The Examiner will interpret the phrase as “a DC-DC converter” to expedite prosecution.  Appropriate correction is required.
Claim 13 objected to because of the following informalities:  claim 13 recites the phrase “the AC-Dc inverter”. The Examiner will interpret the phrase as “the AC-DC inverter” to expedite prosecution.  Appropriate correction is required.
Claim 16 objected to because of the following informalities:  claim 16 recites the phrase “the main disconnect” which lacks proper antecedent basis. The Examiner will interpret the phrase as “a main disconnect” to expedite prosecution.  Appropriate correction is required.
Claim 18 objected to because of the following informalities:  claim 18 recites the phrase “… each respective controllable breaker based on the current correspond to the respective…” (emphasis added). It appears the phrase should read as “… the current corresponding to…” and will be examined as such.  Appropriate correction is required.
Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-6, 12, 14-15, 17-19, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBoer et al. (U.S. Patent Publication Number 2011/0037429) in view of Yegin et al. (U.S. Patent Publication Number 2012/0286729).
Regarding Claim 1:
DeBoer et al. discloses an integrated electrical management system comprising: an electrical panel (Figs. 1-2, load center 20 with load center enclosure 22, and their related discussion); at least one busbar mounted to the electrical panel (Figs. 1-2, busbars 24, 26, 28 mounted to load center 20 with load center enclosure 22, and their related discussion); at least one controllable breaker electrically coupled to the at least one busbar (Figs. 1-2, circuit interrupter 30 and its related discussion; see, for example, paragraph 0029); and processing equipment coupled to the at least one controllable breaker and configured to process electrical signals (Figs. 1-2, electronics module 31 connected to circuit interrupter 30, and their related discussion; see, for example, paragraphs 0028-0030), the processing circuitry comprising: control circuitry configured to control the at least one controllable breaker by transmitting a control signal to the at least one controllable breaker (Figs. 1-2, electronics module 31 connected to circuit interrupter 30, and their related discussion; see, for example, paragraphs 0028-0029 which disclose the electronics module may control the trip operation of the circuit interrupt 30, provide remote monitoring or power metering functions, etc.). While DeBoer discloses the processing circuitry may provide remote monitoring or power metering functions, DeBoer fails to explicitly teach the processing equipment comprises one or more current sensing modules.
However, Yegin et al. discloses an integrated electrical management system comprising: at least one controllable breaker electrically coupled to the at least one busbar (Fig. 3, CCID 52 and its related discussion; see, for example, paragraph 0031); and processing equipment coupled to the at least one controllable breaker and configured to process electrical signals (Fig. 3, controller 54 with overcurrent protection 58, and their related discussion; see, for example, paragraphs 0031-0034), the processing equipment comprising: control circuitry configured to control the at least one controllable breaker by transmitting a control signal to the at least one controllable breaker (Fig. 3, CCID 52, controller 54 with overcurrent protection 58, and their related discussion; see, for example, paragraphs 0031-0034 which disclose the controller 54 may include functionality to control the existing CCID in response to the current sensor), and one or more current sensing modules configured to sense a respective current for each of the at least one controllable breakers, wherein the control signal is based at least in part on the respective current (Fig. 3, CCID 52, controller 54 with overcurrent protection 58, and their related discussion; see, for example, paragraphs 0031-0034 which disclose the controller 54 may include functionality to control the existing CCID in response to the current sensor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DeBoer to include one or more current sensing modules, as taught within Yegin, to facilitate circuit protection functionalities via detected current monitoring. 
Regarding Claim 3:
Modified DeBoer teaches the limitations of the preceding claim 1. Modified DeBoer, in further view of DeBoer, discloses wherein the processing equipment further comprises communications equipment configured to communicate with a network or a mobile device (Figs. 1-2, electronics module 31 capable of communication to a remote controller 60, and their related discussion; see, for example, paragraphs 0029, 0033, etc.).
Regarding Claim 4:
Modified DeBoer teaches the limitations of the preceding claim 3. Modified DeBoer, in further view of DeBoer, discloses wherein the communication equipment is configured to transmit energy information (Figs. 1-2, electronics module 31 capable of communication to a remote controller 60, and their related discussion; see, for example, paragraphs 0029, 0033, etc. which disclose communicating charging operations, charging status, etc.).
Regarding Claim 5:
Modified DeBoer teaches the limitations of the preceding claim 1. While Modified DeBoer teaches at least one controllable breaker coupled to a respective circuit (Figs. 1-2, circuit interrupter 30, recharger station system 40, and their related discussion; see, for example, paragraph 0029), Modified DeBoer fails to explicitly teach wherein the at least one controllable breaker comprises a plurality of controllable breakers. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of controllable breakers since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 6:
Modified DeBoer teaches the limitations of the preceding claim 5. Modified DeBoer, in further view of Yegin, discloses wherein the processing equipment is further configured to monitor usage of each respective circuit (Fig. 3, CCID 52, controller 54 with overcurrent protection 58, and their related discussion; see, for example, paragraphs 0031-0034 which disclose the controller 54 may include functionality to control the existing CCID in response to the current sensor. The Applicant is reminded since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Regarding Claim 12:
Modified DeBoer teaches the limitations of the preceding claim 1. Modified DeBoer, in further view of DeBoer, discloses comprising an electrical vehicle charging station coupled to a first controllable breaker of the at least one controllable breaker (Figs. 1-2, electric vehicle recharger station system 40, circuit interrupter 30, and their related discussion; see, for example, paragraphs 0028-0031).
Regarding Claim 14:
Modified DeBoer teaches the limitations of the preceding claim 1. Modified DeBoer, in further view of DeBoer, discloses comprising a touchscreen coupled to the processing equipment, the touchscreen configured to provide a display and receive haptic input (Figs. 1-2, HMI 44 including indicator lights, readouts, and user-entered instruction keypad, and its related discussion; see, for example, paragraphs 0030, 0035, 0041, etc. See also Yegin: paragraph 0036 which discloses a touchscreen user interface for receiving manual input and user review).
Regarding Claim 15:
Modified DeBoer teaches the limitations of the preceding claim 1. Modified DeBoer, in further view of Yegin, discloses wherein the one or more current sensing modules comprises at least one of the group comprising a solid-core current transformer, a current measurement shunt, and a Rogowski coil (Fig. 3, overcurrent protection 58 and its related discussion; see, for example, paragraph 0067 which discloses the current sensor is a toroidal current transformer, or may be another type of current sensor).
Regarding Claim 17:
Modified DeBoer teaches the limitations of the preceding claim 1. Modified DeBoer, in further view of DeBoer, discloses wherein the at least one controllable breaker is configured to be coupled to an electric load (Figs. 1-2, circuit interrupter 30, electric vehicle recharger station system 40, and their related discussion; see, for example, paragraphs 0029-0030), and wherein the processing equipment is further configured to determine information about the electric load (Figs. 1-2, electronics module 31 connected to circuit interrupter 30, and their related discussion; see, for example, paragraphs 0028-0029 which disclose the electronics module may control the trip operation of the circuit interrupt 30, provide remote monitoring or power metering functions, etc. See also Yegin: Fig. 3, CCID 52, controller 54 with overcurrent protection 58, and their related discussion; see, for example, paragraphs 0031-0034).
Regarding Claim 18:
DeBoer et al. discloses a method for managing electrical loads, the method comprising: determining, using control circuitry, one or more operating parameters (Figs. 1-2, electronics module 31 connected to circuit interrupter 30, and their related discussion; see, for example, paragraphs 0028-0029 which disclose the electronics module may control the trip operation of the circuit interrupt 30, provide remote monitoring or power metering functions, etc.); and controlling, using control circuitry, each respective controllable breaker based on the one or more operating parameters (Figs. 1-2, electronics module 31 connected to circuit interrupter 30, and their related discussion; see, for example, paragraphs 0028-0029 which disclose the electronics module may control the trip operation of the circuit interrupt 30, provide remote monitoring or power metering functions, etc.). While DeBoer discloses the processing circuitry may provide remote monitoring or power metering functions, DeBoer fails to explicitly teach sensing, using one or more current sensing modules, a plurality of currents each current of the plurality of currents corresponding to a respective controllable breaker.
However, Yegin et al. discloses a method for managing electrical loads, the method comprising: sensing, using one or more current sensing modules, a plurality of currents each current of the plurality of currents corresponding to a respective controllable breaker (Fig. 3, CCID 52, controller 54 with overcurrent protection 58, and their related discussion; see, for example, paragraphs 0031-0034 which disclose the controller 54 may include functionality to control the existing CCID in response to the current sensor, as well as current sensors for measuring the current flowing to the electric vehicle, i.e. through CCID. The Examiner would like to further note that, as currently presented, the claim language does not positively recite, or require, a plurality of sensing modules or controllable breakers. Furthermore, the mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8); and controlling, using control circuitry, each respective controllable breaker based on the current correspond to the respective controllable breaker and based on the one or more operating parameters (Fig. 3, CCID 52, controller 54 with overcurrent protection 58, and their related discussion; see, for example, paragraphs 0031-0034 which disclose the controller 54 may include functionality to control the existing CCID in response to the current sensor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DeBoer to include sensing, using one or more current sensing modules, as taught within Yegin, to facilitate circuit protection functionalities via detected current monitoring.
Regarding Claim 19:
Modified DeBoer teaches the limitations of the preceding claim 18. Modified DeBoer, in further view of Yegin, discloses the one or more operating parameters comprises a plurality of current limits each corresponding to a respective current of the plurality of currents (Fig. 3, CCID 52, controller 54 with overcurrent protection 58, and their related discussion; see, for example, Abstract, paragraphs 0012, 0031-0034, 0039, etc. which disclose a parameter including a specified maximum output current for example); and if the respective current is greater than the corresponding current limit, controlling the respective controllable breaker comprises opening the respective controllable breaker (Fig. 3, CCID 52, controller 54 with overcurrent protection 58, and their related discussion; see, for example, Abstract, paragraphs 0010, 0012, 0031-0034, 0039, etc. which disclose controlling the CCID in response to protective measures carried out by the overcurrent protection 58 and controller 54 so as to prevent excessive current flow).
Regarding Claim 23:
Modified DeBoer teaches the limitations of the preceding claim 18. Modified DeBoer, in further view of Yegin, discloses detecting a fault condition using the control circuitry, wherein determining the one or more operating parameters is based on the fault condition (Fig. 3, CCID 52, controller 54 with overcurrent protection 58, and their related discussion; see, for example, Abstract, paragraphs 0012, 0030-0034, 0039, etc. which disclose detecting a ground fault condition for example).
Regarding Claim 24:
Modified DeBoer teaches the limitations of the preceding claim 18. Modified DeBoer, in further view of Yegin, discloses wherein: the one or more operating parameters comprise one or more safety limits corresponding to a voltage, a current, or a temperature (Fig. 3, CCID 52, controller 54 with overcurrent protection 58, and their related discussion; see, for example, Abstract, paragraphs 0012, 0030-0034, 0039, etc. which disclose a current limit which may be set by a manufacturer); and if the voltage, the current, or the temperature is greater than a corresponding safety limit, controlling each control relay or controllable breaker comprises opening the corresponding controllable breakers Fig. 3, CCID 52, controller 54 with overcurrent protection 58, and their related discussion; see, for example, Abstract, paragraphs 0010, 0012, 0031-0034, 0039, etc. which disclose controlling the CCID in response to protective measures carried out by the overcurrent protection 58 and controller 54 so as to prevent excessive current flow over the manufacturer set current limit).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBoer et al. (U.S. Patent Publication Number 2011/0037429) in view of Yegin et al. (U.S. Patent Publication Number 2012/0286729) and in further view of Bhade et al. (U.S. Patent Publication Number 2010/0301809).
Regarding Claim 2:
Modified DeBoer teaches the limitations of the preceding claim 1. Modified DeBoer, in view of DeBoer, discloses wherein the processing equipment is configured to control operation of the at least one controllable breaker (Figs. 1-2, electronics module 31 connected to circuit interrupter 30, and their related discussion; see, for example, paragraphs 0028-0029 which disclose the electronics module may control the trip operation of the circuit interrupt 30, provide remote monitoring or power metering functions, etc.). Modified DeBoer fails to explicitly teach a main disconnect configured to couple the at least one busbar to a power grid.
However, Bhade et al. discloses a main disconnect configured to couple the at least one busbar to a power grid (Fig. 3, circuit breaker 125, power grid 130, power line 135, and their related discussion; see, for example, paragraphs 0036, 0047, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified DeBoer to incorporate a main disconnect, as taught within Bhade, to provide localized protection thereby potentially mitigating any other charging stations which may also be wired to an affected station.

Claim(s) 7-8, 10-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBoer et al. (U.S. Patent Publication Number 2011/0037429) in view of Yegin et al. (U.S. Patent Publication Number 2012/0286729) and in further view of Luebke et al. (U.S. Patent Publication Number 2015/0162157).
Regarding Claim 7:
Modified DeBoer teaches the limitations of the preceding claim 1. Modified DeBoer fails to teach wherein the at least one busbar is coupled to an external AC-DC inverter configured to manage a DC bus.
However, Luebke et al. discloses wherein the at least one busbar is coupled to an external AC-DC inverter configured to manage a DC bus (Fig. 6, microinverter 42 and its related discussion; see, for example, paragraph 0040. The Applicant is also reminded that rearranging parts of a prior art structure involves only routine skill in the art. In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified DeBoer to incorporate an AC-DC inverter, as taught within Luebke, to provide a way to facilitate proper power conversion between potential DC loads or sources and AC loads or sources, thereby improving overall system efficiency by creating a more complete and robust electrical system.
Regarding Claim 8:
Modified DeBoer teaches the limitations of the preceding claim 1. Modified DeBoer fails to teach comprising an AC-DC inverter coupled to the at least one busbar, wherein the AC-DC inverter is configured to manage a DC bus.
However, Luebke et al. discloses wherein the AC-DC inverter is configured to manage a DC bus (Fig. 6, microinverter 42 and its related discussion; see, for example, paragraph 0040. The Applicant is also reminded that rearranging parts of a prior art structure involves only routine skill in the art. In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified DeBoer to incorporate an AC-DC inverter, as taught within Luebke, to provide a way to facilitate proper power conversion between potential DC loads or sources and AC loads or sources, thereby improving overall system efficiency by creating a more complete and robust electrical system.
Regarding Claim 10:
Modified DeBoer teaches the limitations of the preceding claim 8. Modified DeBoer, in further view of Luebke, discloses wherein the DC bus is configured to be coupled to a solar photovoltaic (PV) system (Fig. 6, microinverter 42, PV modules 38, and their related discussion; see, for example, paragraphs 0039-0040).
Regarding Claim 11:
Modified DeBoer teaches the limitations of the preceding claim 8. Modified DeBoer, in further view of Luebke, discloses wherein the DC bus is configured to be coupled to a solar photovoltaic (PV) system (Fig. 7, microinverter 64, battery not shown, and their related discussion; see, for example, paragraph 0042).
Regarding Claim 13:
Modified DeBoer teaches the limitations of the preceding claim 1. Modified DeBoer fails to teach comprising an AC-DC inverter coupled to the at least one busbar, wherein the AC-DC inverter is configured to manage a DC bus.
However, Luebke et al. discloses wherein the AC-DC inverter is configured to manage a DC bus (Fig. 6, microinverter 42 and its related discussion; see, for example, paragraph 0040. The Applicant is also reminded that rearranging parts of a prior art structure involves only routine skill in the art. In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)); and a solar PV system coupled to the DC bus (Fig. 6, microinverter 42, PV modules 38, and their related discussion; see, for example, paragraphs 0039-0040)00. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified DeBoer to incorporate an AC-DC inverter, as taught within Luebke, to provide a way to facilitate proper power conversion between potential DC loads or sources and AC loads or sources, thereby improving overall system efficiency by creating a more complete and robust electrical system.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBoer et al. (U.S. Patent Publication Number 2011/0037429) in view of Yegin et al. (U.S. Patent Publication Number 2012/0286729) in view of Luebke et al. (U.S. Patent Publication Number 2015/0162157) and in further view of Perez et al. (U.S. Patent Publication Number 2018/0358839).
Regarding Claim 9:
Modified DeBoer teaches the limitations of the preceding claim 8. Modified DeBoer fails to explicitly teach further comprising a DC-DC converter configured to manage a second DC bus.
However, Perez et al. discloses further comprising a DC-DC converter configured to manage a second DC bus (Fig. 1, DC to DC converters 30, 44, 52, etc., and their related discussion; see, for example, paragraphs 0038-0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified DeBoer to include a DC-DC converter, as taught within Perez, to provide suitable power along a variety of power lines to a potential plurality of loads or sources.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBoer et al. (U.S. Patent Publication Number 2011/0037429) in view of Yegin et al. (U.S. Patent Publication Number 2012/0286729) and in further view of Perez et al. (U.S. Patent Publication Number 2018/0358839).
Regarding Claim 16:
Modified DeBoer teaches the limitations of the preceding claim 1. Modified DeBoer fails to explicitly teach a main disconnect is coupled to the processing equipment.
However, Perez et al. discloses a main disconnect is coupled to the processing equipment, and wherein the processing equipment is configured to control the main disconnect (Fig. 1, network 10, system controller 66, grid 14, switch 18, and their related discussion; see, for example, paragraphs 0024, 0037-0039, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified DeBoer to incorporate a main disconnect, as taught within Perez, to provide localized protection thereby potentially mitigating any damage to the system caused by an electrical fault.
Claim(s) 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBoer et al. (U.S. Patent Publication Number 2011/0037429) in view of Yegin et al. (U.S. Patent Publication Number 2012/0286729) and in further view of Forbes, JR. (U.S. Patent Publication Number 2011/0172841).
Regarding Claim 20:
Modified DeBoer teaches the limitations of the preceding claim 18. Modified DeBoer fails to teach the one or more operating parameters comprises a load profile comprising a schedule for limiting a total electrical load.
However, Forbes discloses the one or more operating parameters comprises a load profile comprising a schedule for limiting a total electrical load (Fig. 3, event scheduler 344, device control manager 314, smart breaker module controller 306, residential or smart breaker load center 400 with multiple breakers and devices 402-412, and their related discussion; see, for example, paragraphs 0071-0075 which disclose the device control manager 314 may receive information related to load control including time intervals or dates during which load control is permitted or prohibited, priorities of device control, etc.); and controlling each respective controllable breaker is further based on the load profile (Fig. 3, event scheduler 344, device control manager 314, smart breaker module controller 306, residential or smart breaker load center 400 with multiple breakers and devices 402-412, and their related discussion; see, for example, paragraphs 0071-0075 which disclose the device control manager 314 may receive information related to load control including time intervals or dates during which load control is permitted or prohibited, priorities of device control, etc. so as to control the smart breaker load center 400 with multiple breakers and devices 402-412). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified DeBoer to comprise a load profile further comprising a schedule, as taught within Forbes, to provide a level of automation within the system in which power may be reduced or controlled in such a manner to limit excessive power draw from occurring.
Regarding Claim 21:
Modified DeBoer teaches the limitations of the preceding claim 20. Modified DeBoer, in further view of Forbes, discloses wherein the schedule comprises priority information for the plurality of controllable circuit breakers (Fig. 3, event scheduler 344, device control manager 314, smart breaker module controller 306, residential or smart breaker load center 400 with multiple breakers and devices 402-412, and their related discussion; see, for example, paragraphs 0071-0075 which disclose the device control manager 314 may receive information related to load control including time intervals or dates during which load control is permitted or prohibited, priorities of device control, etc. so as to control the smart breaker load center 400 with multiple breakers and devices 402-412).
Regarding Claim 22:
Modified DeBoer teaches the limitations of the preceding claim 18. Modified DeBoer fails to teach the one or more operating parameters comprises temporal information.
However, Forbes discloses the one or more operating parameters comprises temporal information (Fig. 3, event scheduler 344, device control manager 314, smart breaker module controller 306, residential or smart breaker load center 400 with multiple breakers and devices 402-412, and their related discussion; see, for example, paragraphs 0071-0075 which disclose the device control manager 314 may receive information related to load control including time intervals or dates during which load control is permitted or prohibited, priorities of device control, etc.); and controlling each respective controllable breaker is further based on the temporal information (Fig. 3, event scheduler 344, device control manager 314, smart breaker module controller 306, residential or smart breaker load center 400 with multiple breakers and devices 402-412, and their related discussion; see, for example, paragraphs 0071-0075 which disclose the device control manager 314 may receive information related to load control including time intervals or dates during which load control is permitted or prohibited, priorities of device control, etc.); and controlling each respective controllable breaker is further based on the load profile (Fig. 3, event scheduler 344, device control manager 314, smart breaker module controller 306, residential or smart breaker load center 400 with multiple breakers and devices 402-412, and their related discussion; see, for example, paragraphs 0071-0075 which disclose the device control manager 314 may receive information related to load control including time intervals or dates during which load control is permitted or prohibited, priorities of device control, etc. so as to control the smart breaker load center 400 with multiple breakers and devices 402-412). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified DeBoer to comprise temporal information, as taught within Forbes, to provide a level of automation within the system in which power may be reduced or controlled in such a manner to limit excessive power draw from occurring.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836